DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 03/04/2022. Claims 13-21, 23-24 and 26-30 are pending in the application. Claims 13 has been amended. 
Rejections Withdrawn
 	The rejection of claims 13-21, 23-24 and 26-30 are rejected under 35 U.S.C. 112, first paragraph has been withdrawn in view of the amendment to the Substitute Specification as indicated by the applicant in the reply filed on 03/04/2022.
Response to Arguments
Applicant’s arguments, see pages 12-18, filed on 03/04/2022, with respect to the rejection of the amended claim 13 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 13-21, 23-24 and 26-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753